LACOMBE, Circuit Judge.
I am entirely in accord with defendant in the proposition that a manufacturer of unpatented articles cannot practically monopolize their sale by copyrighting a catalogue containing illustrations of them. From a comparison of the illustrations upon which complainant relies, the fair inference would seem to be that defendant makes some garments which are identical with complainant’s and offers them for sale. If this be so, he cannot be deprived of the right to'issue a catalogue of the garments he offers, with illustrations showing what they look like, provided that his illustrations are drawn from the garments themselves, and not copied from complainant’s copyrighted catalogue. The difficulty with undertaking to de:ide the case on demurrer is that we cannot be sure how defendant’s illustrations’ were produced. Complainant might be able to show that they were in fact copied from its own, and not drawn with the garments as models.
The demurrer is overruled, with leave to answer within 20 days.